02/02/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA,
                                                                                              Case Number: PR 21-0005
                                                                              LL1
                                      PR 21-0005
                                                                     FEB 0 2 2021
                                                                 Bowen Grez:-.nwood
                                                               Clerk of Supreme Cour',
                                                                         nF In.Anntar...D

IN RE THE MOTION OF MEGHAN MARY POIRER FOR
                                                                               ORDER
ADMISSION TO THE BAR OF THE STATE OF MONTANA




      Meghan Mary Poirer has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Poirer has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Meghan Mary Poirer may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                       v, 4
      DATED this e-----day of February, 2021.




                                                   e:;
                                                     c1.......
                                                         Chief Justi
                                                                         .
                                                                        fe  41111e•••11••••••...-----
Justices